          Case 2:20-cv-00085-HCN Document 5 Filed 06/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

   JEREMY BRYAN BARNEY AKA                               MEMORANDUM DECISION
JEREMY BRYAN BARNEY RANDALL,                               & DISMISSAL ORDER
                      Plaintiff,

                    v.
                                                             Case No. 2:20-cv-85-HCN
      OFFICER RODRIGUEZ et al.,
                                                               Howard C. Nielson, Jr.
                      Defendants.                            United States District Judge


       Plaintiff has not responded to the Court's April 22, 2020 order to within thirty days show

cause why his case should not be dismissed for failure to comply with the Court's order to submit

his certified six-month inmate account statement.

       Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

              DATED this 29th day of June, 2020.

                                             By the Court:




                                             Howard C. Nielson, Jr.
                                             United States District Judge
